Citation Nr: 1242920	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for depression, secondary to prostate cancer and/or erectile dysfunction.

2.  Entitlement to an evaluation higher than 20 percent for residuals of femoral artery injury, status post repair of right femoral artery.

3.  Entitlement to an evaluation higher than 10 percent for scar residuals of femoral artery injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from December 1955 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2005, the RO, inter alia, denied service connection for depression, to include as secondary to prostate cancer.  The RO, inter alia, granted service connection for residuals of femoral artery injury assigning a 20 percent rating and scar residuals from femoral artery injury assigning a 10 percent rating in May 2007.

In June 2008, the Veteran was determined by the RO to be mentally incompetent to handle disbursement of funds.  The Veteran's wife is his fiduciary.

The RO has addressed the Veteran's service connection claim for depression as a claim to reopen based on new and material evidence.  However, the record shows that after the RO initially denied the claim in May 2005, the Veteran filed a valid notice of disagreement with this decision in July 2005.  Specifically the Veteran's July 2005 written statement noted that he disagreed with the May 2005 rating decision and that the evidence demonstrated his worsening depression.  As the Veteran filed a notice of disagreement with the May 2005 rating decision, this decision never became final and is considered the rating decision on appeal.


FINDINGS OF FACT

1.  The Veteran's depression was aggravated by his erectile dysfunction; also as none of the medical evidence of record sufficiently establishes the degree of disability related to the depression prior to onset of aggravation from the erectile dysfunction, no deduction of pre-existing disability in depression will be made; i.e., the Veteran's mental impairment will be considered as 0 percent disabling prior to the onset of aggravation from the erectile dysfunction and any current impairment associated with the Veteran's depression will be considered as caused by the erectile dysfunction, and thus service-connected.  

2.  In November 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative noted that the Veteran's wife, who is the Veteran's fiduciary as the Veteran has been found incompetent to handle disbursement of funds, had determined that she wished to withdraw the Veteran's initial rating claims for residuals of femoral artery injury and scar residuals from femoral artery injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression, as secondary to erectile dysfunction, have been met.  38 C.F.R. § 3.310 (2012).

2.  The criteria for withdrawal of a substantive appeal on the issue of initial ratings for residuals of femoral artery injury and scar residuals of femoral artery injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for depression, secondary to prostate cancer and/or erectile dysfunction 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for depression.  As this award represents a complete grant of the benefits sought on appeal, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran seeks service connection for depression, secondary to prostate cancer and/or erectile dysfunction.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

VA regulations governing aggravation (with consideration of aggravation in service) establish that in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule no deduction will be made.  38 C.F.R. §§ 3.22, 4.22.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The record shows that the Veteran has been treated for depression since as early as 1994 and that he was diagnosed with and had surgery for prostate cancer in 1997.  He also developed erectile dysfunction, which has been medically linked to the Veteran's treatment for prostate cancer.  Based on the chronology of the Veteran's diagnoses, it does not appear that his depression was caused by the prostate cancer or erectile dysfunction, as the former predated the latter, and he had no knowledge of the prostate cancer (and hence no reason to be depressed because of it) prior to its diagnosis.  However, there is medical evidence in favor of the Veteran's claim for depression on the basis of aggravation, particularly due to his erectile dysfunction.

The Veteran underwent inpatient psychiatric care in April 1996 and was referred for possible mood disorder and organic dementia.  In May 1999, the Veteran complained on a VA psychiatric treatment record that he felt his depression was increasing.  He felt he had been having more pain in his legs and increased arguments with his wife.  His medication was switched from Nefazodone to Bupropion.

The Veteran underwent a VA examination in March 2005.  The examiner noted the Veteran's history of treatment for depression since 1994 and that his medication had been changed over the years and dosages increased.  The examiner also noted that he had been given differential diagnoses over the years of possible dementia and major depression.  His active disorders also included, among others, prostate cancer and erectile dysfunction.  After taking the Veteran's history and examining the Veteran, the examiner determined that it was less likely than not that the Veteran's depression was due to his prostate cancer.  The rationale was that the depression had been present long before the Veteran knew he had prostate cancer.  The examiner also found that the prostate cancer did not permanently aggravate the Veteran's depression.  The examiner determined that initially the knowledge of having prostate cancer would cause the Veteran to have more serious depression symptoms, but that once the cancer was in remission the depression would go back to whatever level it was before the aggravation.  However, the Veteran did communicate that he believed his erectile dysfunction was a real irritant to him and the examiner believed that erectile dysfunction probably could aggravate a man's depression and make it worse even over a fairly long period of time.  The examiner went on to question the relationship between the Veteran's prostate cancer and erectile dysfunction; but the record shows that service connection for erectile dysfunction, secondary to prostate cancer was granted in September 2005.

A private psychologist submitted letters in March 2006 and May 2007 noting that the Veteran's depressive symptoms had worsened and had been aggravated by his general medical health including his cancer and back problems (a non-service connected disorder).

An April 2006 letter from a private social worker notes that the Veteran felt that his depression had gotten much worse since he started his treatment for cancer.  It also was noted that he was suffering from erectile dysfunction, which hurt his self-esteem and aggravated his depression.  

In November 2006, the Veteran underwent another VA examination.  The Veteran complained that he could not get an erection and that he had such pain in his leg he could barely walk and that he felt like he was "less like a man."  He also indicated that he had to go to the bathroom every hour and had so much physical pain.  After reviewing the Veteran's medical history and the clinical interview the examiner determined that the Veteran's depression was not caused by or a result of the prostate cancer.  Evidence clearly indicated that the Veteran's depression started prior to even having knowledge that he had prostate problems.  He had been diagnosed with a severe sleep disorder in the 1990s, which can cause depression.  In addition, medical records indicate that the Veteran has a small lesion in the caudate nucleus; and lesions in this area of the brain are known to cause depression.  The examiner determined that the Veteran's impaired judgment and behavior was more likely a result of the lesion of the caudate nucleus.  With respect to the issue of aggravation, the examiner found that initially the prostate cancer would aggravate the depression but that this would be a temporary, and expectable reaction to the situation.  Once the prostate cancer had gone into remission, as the Veteran's did, the depressive feelings from the prostate cancer would dissipate or return to the level that it was prior to the cancer.  Thus, the examiner determined that it was less likely than not that the Veteran's prostate cancer permanently aggravated the Veteran's depression.  The Axis I diagnosis was depression secondary to general medical condition (status post infarct on the right side of the caudate nucleus).  The examiner notably did not address whether there was any relationship between the Veteran's depression and his erectile dysfunction.

Initially, it is noted that in reviewing the medical opinions of record, the two VA examiners in deciding that the Veteran's depression would not be permanently worsened by his prostate cancer, seemed to base these opinions on the fact that it would not be expected for someone to continue to be depressed after the prostate cancer went into remission.  The examiners did not discuss the Veteran's actual experience in terms of whether his depression that was presumably aggravated by the knowledge that he had prostate cancer then decreased back to its normal level once the prostate cancer was in remission.  Thus, the opinions are deficient for this reason.

Nonetheless, resolving doubt in the Veteran's favor, the Board finds that the evidence supports the conclusion that the Veteran's current depression was aggravated by his service-connected erectile dysfunction. 

In making this determination, the Board notes that the Veteran is competent to report that he has experienced an increase in depressive symptoms since the onset of his erectile problems in that he felt "less like a man."  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board finds no reason to doubt the credibility of the Veteran that he has suffered from increased depressive symptoms since the onset of his erectile problems.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA psychologist in March 2005 essentially found that the Veteran's depression was aggravated by his erectile dysfunction.  There are no other opinions of record to contradict this opinion.

The March 2005 VA psychologist, nor any other medical treatment record, establishes the degree of baseline level of disability prior to the aggravation of the depression by the erectile dysfunction.  As noted above, the regulations addressing aggravation of disabilities note that if the degree of disability at the time of entrance into service, or as in this case, prior to the onset of aggravation from the erectile dysfunction, is not ascertainable in terms of the schedule, no deduction will be made.  See 38 C.F.R. §§ 3.22, 4.22.  As none of the other medical evidence of record sufficiently establishes the degree of disability in the depression prior to onset of aggravation from the erectile dysfunction, no deduction of pre-existing disability in the depression will be made.  In other words, the Veteran's depression will be considered as 0 percent disabling prior to the onset of aggravation from the erectile dysfunction and any current impairment in the depression will be considered as caused by the erectile dysfunction, and thus service-connected.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of the occurrence of depression increasing after being diagnosed with erectile dysfunction, and a medical opinion finding that the Veteran's erectile dysfunction aggravated the Veteran's depression, the Board concludes that the evidence supports the grant of service connection for depression, secondary to erectile dysfunction.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for depression, secondary to erectile dysfunction is granted.


Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2012).

The Veteran's representative noted on an Informal Hearing Presentation in November 2012 that the Veteran's wife, as the Veteran's fiduciary as he had been rated incompetent, had indicated that she wished to withdraw the Veteran's initial rating claims for residuals of femoral artery injury and scar residuals of femoral artery injury.  

Because the Veteran's wife has withdrawn the Veteran's appeal on his behalf as to the above issues, there remain no allegations of error of fact or law for appellate consideration on those issues, and the Board does not have further jurisdiction.


ORDER

Entitlement to service connection for depression, secondary to prostate cancer, is granted.

The appeal with respect to entitlement to an evaluation higher than 20 percent for residuals of femoral artery injury, status post repair of right femoral artery is dismissed.

The appeal with respect to the issue of entitlement to an evaluation higher than 10 percent for scar residuals of femoral artery injury is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


